Citation Nr: 0203209	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  00-20 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to December 
1945.  The veteran also was a prisoner of war of the German 
government from December 19, 1944 to April 18, 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought.  

The Board notes that the claimant has consistently advanced a 
claim for Dependency and Indemnity Compensation (DIC) 
benefits.  DIC benefits are principally established by 
establishing that a veteran's death is service-connected 
through 38 U.S.C.A. § 1312.  However, 38 U.S.C.A. § 1318 is 
an alternative way for an appellant to gain entitlement to 
DIC benefits.  Pursuant to 38 U.S.C.A. § 1318 benefits, 
effective from January 21, 2000, shall be paid to a deceased 
veteran's surviving spouse (see 38 C.F.R. § 3.54(c)(2)) or 
children in the same manner as if the veteran's death is 
service connected, in relevant part, when the veteran was 
receiving compensation for a service-connected disability 
that was rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death.  38 
C.F.R. § 3.22(a) (2000) (65 Fed. Reg. 3388)(emphasis added).  
It is observed that a requirement for a total disability 
rating for 10 years prior to death is not met.  For claims 
filed after the January 21, 2000 effective date of the 
current regulation, such as the instant claim on appeal, 
adjudication under 1318 essentially precludes consideration 
of hypothetical entitlement.  In the instant case, although 
DIC under § 1318 is listed on the appellant's Informal 
Hearing Presentation, there is no real argument advanced as 
to entitlement under this particular provision and the 
evidence also fails to suggest any possibility of entitlement 
thereunder.  Rather, the argument advanced centers upon 
entitlement on the basis of cause of death.  Accordingly, the 
Board construes the claim on appeal as limited to entitlement 
to service connection for cause of the veteran's death under 
§ 1312 to include any entitlement to DIC benefits and any 
other benefits thereunder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of  
the appellant's appeal.

2.  The veteran died in September 1998.  The death 
certificate lists the immediate cause of death as peritonitis 
due to or as a consequence of peritoneal dialysis due to or 
as a consequence of Type II diabetes mellitus due to or as a 
consequence of hypertension. 

3.  At that time of his death, the veteran was service-
connected for residuals of frostbite of the feet (evaluated 
as 20 percent disabling for each lower extremity); for post 
traumatic stress disorder (PTSD) (evaluated as 10 percent 
disabling); for lichen simplex chronicus of both lower legs 
(evaluated as 10 percent disabling); and for hepatitis 
(evaluated as noncompensable), with a combined evaluation of 
50 percent from January 1998.

4.  The more probative evidence is against establishing a 
relationship between the cause of the veteran's death and his 
period of active duty service or any service-connected 
disability.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.5, 3.102, 3.303, 
3.312 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue on appeal is entitlement to service connection for 
the cause of the veteran's death.  The veteran's spouse 
claimed entitlement to service connection for the cause of 
the veteran's death on January 28, 2000.  The claimant 
contends that the veteran's death was related to his service-
connected disorders and/or was a result of his experiences as 
a prisoner-of-war (POW) during World War II.  The death 
certificate shows that the veteran died in September 1998 and 
that the immediate cause of death was peritonitis due to or 
as a consequence of peritoneal dialysis due to or as a 
consequence of Type II diabetes mellitus due to or as a 
consequence of hypertension.  Arteriosclerotic cardiovascular 
disease was also listed as an "other significant condition 
contributing to death but not contributing to the underlying 
cause".

While the claim was pending, 38 U.S.C.A. § 5107 was amended, 
effective for all pending claims, to eliminate the 
requirement that the claimant submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001) [hereinafter "VCAA"].  
Consequently, the VA is obligated to assist a claimant in the 
development of his/her claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  In addition to eliminating the well-groundedness 
requirement, the statute also amplified and defined the duty 
to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also new regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 3.326(a), promulgated pursuant to the 
enabling statute.  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records have either been 
obtained by the RO or submitted by the claimant.  
Additionally, a recent VA medical opinion has been obtained 
and notice of the requirements necessary to substantiate the 
claim have been provided in the Statements of the Case and 
other development letters of record.  Accordingly, a remand 
back to the RO for compliance with the new duty to assist 
requirements is not necessary, and the claimant is not 
prejudiced by the Board's decision not to do so.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disorder either caused or contributed substantially 
or materially to cause death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly autopsy reports, if 
available.

In general, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. 
§§ 1310-1312; 38 C.F.R. § 3.312(a).  A service-connected 
disability is considered the principal or primary cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related to it.  38 C.F.R. § 3.312(b).

A contributory cause of death, defined as one inherently not 
related to the principal cause, must have substantially or 
materially contributed to death, combined to cause death, or 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  Gabrielson v. Brown, 7 
Vet. App. 36, 39 (1994).

During his lifetime, the veteran was service-connected for 
residuals of frostbite of the feet (evaluated as 20 percent 
disabling for each lower extremity); for post traumatic 
stress disorder (PTSD) (evaluated as 10 percent disabling); 
for lichen simplex chronicus of both lower legs (evaluated as 
10 percent disabling); and for hepatitis (evaluated as 
noncompensable).  The veteran's combined evaluation was 50 
percent from January 1998.  The combined evaluation was only 
30 percent from January 1997.  Service medical records are 
silent as to complaints, treatment or diagnoses relating to 
hypertension, diabetes or a chronic kidney disability. 

A December 1999 written statement is of record from a private 
physician with specialty in Nephrology/Internal Medicine, who 
treated the veteran, certified the death certificate, and 
reviewed the veteran's medical records, including his 
complete service medical records.  That physician stated that 
"[a]s a POW held by the Germans [the veteran] suffered from 
significant frost bite of his feet and also pneumonia 
complicated by an empyema."  The doctor reported that 
"[t]his led to several sequella [sic] which led to his ill 
health and cause of his eventual death."  He also stated 
that it was "at least possible" that the veteran's 
hypertension was "related to his frostbite and internment as 
a POW" and that his hypertension "was significant and 
contributed directly to his ESRD [end-stage renal disease]."  
He further stated that "Post Traumatic Stress Disorder also 
contributed to his failure to thrive and his death directly 
and clearly is related to his time as a POW of the German 
army."  The doctor also reported that the veteran was also 
debilitated by other medical problems arising from his time 
as a POW, namely neuropathy caused by residuals of frostbite 
and significant chronic lung disease caused by pneumonia and 
empyema.  He concluded that "[w]hen taken together this 
patient suffered greatly from illness stemming from his time 
as a POW and it is my opinion that it is at least possible 
and more likely as not that they were a major contributor to 
his failure to thrive and ultimate death."

In April 2000, a VA physician prepared an opinion as to 
whether the veteran's injuries in service during World War II 
contributed to his death.  This physician stated that he had 
also reviewed the claims folder in detail.  He stated that 
the "cause of death seems to me that the patient died as a 
complication of his diabetes, renal disease, and infectious 
processes."  He stated, "I do not see any relation between 
his death and his time as a POW."  He noted that "[e]ven 
though the patient had failure to thrive and his multiple 
medical problems, including his diabetes, I do not see any 
relation between his diabetes and his failure to thrive as 
possible complications."  He also stated, "[t]he patient 
did have some post-traumatic stress disorder that did 
contribute to his failure to thrive, but his chronic medical 
problems contributed more to his death and his post-traumatic 
stress disorder."  He concluded, "[i]t is my opinion that 
his multiple medical problems, i.e. his diabetes and renal 
failure caused his ultimate death, as we see in the other 
population that had not gone to war."

As there was medical evidence that indicated that the 
veteran's POW experiences contributed to his death in 
addition to medical evidence that indicated that there was no 
relationship between the veteran's POW experiences and his 
death, the Board sought an additional medical opinion to 
determine whether any event(s) in service or any service-
connected disabilities either caused or contributed 
substantially or materially to cause death.  

An opinion from a VA Chief Nephrologist located at a VA medical 
center dated January 7, 2002 reflects that the claims file was 
reviewed and that the veteran's service-connected disabilities 
were considered along with his condition during his last 
admission.  A psychiatric evaluation during his last admission 
was noted to have determined that the veteran had some degree of 
PTSD and depression after coronary artery bypass surgery.  It was 
felt that his depression was secondary to his primary medical 
condition although a primary mood disorder could not be ruled 
out.  During that last admission, the veteran developed fevers, 
changes in mental state, the peritoneal fluid eventually grew 
staphylococcus, and he eventually died from sepsis.  The examiner 
opined that the veteran's PTSD "might have remotely" 
contributed to the veteran's death because it "could have 
eventually led to depression and failure to thrive".  (Emphasis 
added).  Nevertheless, the examiner continued that there was "no 
evidence that there was a 'causal connection' between these 
conditions and the death of the [veteran]".  It was the 
examiner's opinion that the veteran's other medical problems, 
including diabetes and end stage renal disease, were the major 
contributing factors in his death.  The examiner stated that 
failure to thrive and depression may have made matters worse, but 
it was not possible to say that they greatly participated as an 
immediate cause of death.  

The December 1999 private opinion is not persuasive and is 
outweighed by other opinions of record.  In this case, the Board 
finds that the private examiner's opinion regarding "possible" 
relationships is indefinite, equivocal and lacks the degree of 
certainty represented in the other reports.  Therefore, the VA 
expert medical opinions are more probative.  In consideration of 
the foregoing, the preponderance of the evidence is against that 
the veteran's service or a service-connected disability was a 
principal or a contributory cause of death. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

